Exhibit 10.5 DATE1 July TRILLIANT EXPLORATION CORP LOAN NOTE INSTRUMENT CONSTITUTING TRILLIANT EXPLORATION LOAN NOTES 2009 GSC Solicitors 31-32 Ely Place LondonEC1N 6TD Tel:020 7822 2222 Fax:020 7822 2211 CONTENTS 1DEFINITIONS AND INTERPRETATION 2AMOUNT AND STATUS OF LOAN NOTES 3INTEREST 4REDEMPTION OF LOAN NOTES 5VOLUNTARY EARLY REPAYMENT 6CHANGE OF CONTROL 7DEFAULT EVENTS 8TRANSFER 9CERTIFICATES 10REGISTER OF THE LOAN NOTES 11WARRANTIES AND UNDERTAKINGS 12MEETINGS 13NO SET-OFF 14AMENDMENT OF INSTRUMENT 15COSTS AND EXPENSES 16THIRD PARTY RIGHTS 17GOVERNING LAW AND JURISDICTION SCHEDULE 1 LOAN NOTE CERTIFICATE SCHEDULE 2 PROVISIONS AS TO REGISTRATION, TRANSFER AND OTHER MATTERS SCHEDULE 3 CONVERSION SCHEDULE 4 PROVISIONS FOR MEETINGS OF THE NOTEHOLDERS THIS INSTRUMENT is made by way of deed poll on 1 July 2009 BY: Trilliant Exploration Corp a company registered under the laws of Nevada USA with company registration number 0001378948 and having its registered office at 2300 West Sahara Avenue Suite 800, Las Vegas, NV 89102 United States of America the "Company"). RECITAL: The Company has agreed to create up to £1,500,000 loan notes (the "Loan Notes") identifiable as the Trilliant Exploration Loan Notes 2009 and has determined to constitute and issue the same on the terms set out below. 1 DEFINITIONS AND INTERPRETATION 1.1 Definitions The following words have these meanings in this Instrument unless a contrary intention appears; “Adjustment Event” means any or all of the following, at any time, or by reference to any record date, while the Notes remain in issue: (a) any allotment or issue of Equity Securities by the Company by way of capitalisation of profits or reserves; (b) any cancellation, purchase or redemption of Equity Securities, or any reduction or repayment of Equity Securities, by the Company; (c) any sub-division or consolidation of Equity Securities by the Company; and (d) any issue of securities or other instruments convertible into shares in, or Equity Securities of, the Company or any grant of options, warrants or other rights to subscribe for, or call for the allotment or issue of, shares in, or Equity Securities of, the Company, but excluding any issue of Equity Securities of the Company pursuant to the exercise of any options granted to employees or directors of the Company. “Aggregate Principal Amount” means, in respect of the Loan Notes in issue at any time, the aggregate nominal amount of the Loan Notes outstanding at that time together with all accrued and/or capitalised interest; “Business Day” means a day other than a Saturday or a Sunday on which banks are open for business in London and times of such days shall be construed in accordance with the time then prevailing in London; “Certificate” means a certificate evidencing title of the Loan Notes, in the form, or substantially the form, set out in Schedule 1; “Change of Control Event” means a person or group of persons acting in concert (the “Bidder”) making an offer for 50% or more of the issued Shares of the Company and such offer being declared unconditional or the Bidder otherwise acquiring more than or controlling the voting rights attached to 50% or above of the issued Shares of the Company. “Commencement Date” means the date of this Instrument; “Conversion Date” means the date within 5 Business Days of receipt of Notice of Conversion by the Company; “Conversion Price” means the price of 45 cents per Share; “Default Event” has the meaning given to that term in Clause 6.1; “Directors” means the Board of Directors of the Company from time to time; “Equity Securities” has the meaning given in section 94 of the Companies Act 1985; “Extraordinary Resolution” has the meaning given to that term in paragraph 16 of Schedule 4; “Group Company” means the Company, any parent company of the Company, and any subsidiary or subsidiary undertakings of the Company or any such parent company, each of its parent undertakings and each of its and their respective subsidiary undertakings and “Group” shall be construed accordingly; “Instrument” means this loan note instrument; “Interest Rate” means 12% per annum (or part thereof) for the remainder of the Term to be paid in accordance with the provisions of paragraph 3 below; “Heads of Agreement” means the heads of agreement entered into between the Charms Investments Limited and Benbrack Charkit Limited whereby Benbrack Charkit Limited agreed to subscribe for Loan Notes constituted under the terms of this Instrument to the value of £1,500,000 in the Company; “Investor” means Benbrack Charkit Limited being a party to the Heads of Agreement; “Loan Notes” means, as the context requires: (a) the secured loan notes of the Company constituted by this Instrument pursuant to the terms of the Investment Agreement; (b) the amount of the secured loan notes of the Company constituted by this Instrument then issued and outstanding and fully paid up (whether in one or more tranches); or (c) a specific portion of the secured loan notes of the Company constituted by this Instrument or the monies represented by the secured loan notes of the Company constituted by this
